Freedman, J.,
concurring. I concur in part I of the majority opinion and I concur in the result reached in part II of the majority opinion. I write separately in order to voice my disagreement with the test enunciated by the majority in part II regarding when a stepparent-stepchild relationship should be deemed to outlive the marriage that created that relationship.
*591The majority holds that “in the context of underinsured motorist coverage, affinity does not terminate automatically upon the termination of the marriage that created it by the death of the biological parent. Rather, where the stepparent voluntarily continues in the role of parent to the stepchild after the death of the biological parent, the incidents arising out of that relationship also continue.” The majority goes on to say “[i]f the evidence establishes that the plaintiff voluntarily continued in the role of parent to the decedent, then the plaintiff and the decedent were related by affinity, regardless of the death of Robert Remington.” I believe this holding to be inappropriate to the stepparent-stepchild relationship as it exists today.
The current state of the law in Connecticut on the topic of stepparent-stepchild relationships is anything but clear and uniform. Instead, we have nineteenth century case law holding that in some contexts death or divorce terminates the affinal relationship between a stepparent and stepchild,1 and twentieth century case law holding that in other contexts neither death nor divorce terminates the affinal relationship between stepparent and stepchild.2 The law from other jurisdictions is equally conflicted.3
*592In light of the contradictory and at times confusing jurisprudence on the issue of stepparent-stepchild relationships, we would do a far better service to the development of the law, and would be in keeping with the times, by holding that a stepparent-stepchild relationship, though created by a marriage, endures beyond that marriage, no matter how the marriage is terminated.
Although the conclusion I reach is a departure from the common law “ ‘ “whose fundamental pronouncement is that the mere relationship of stepparent and stepchild confers no rights and imposes no duties” ’ Lavieri v. Commissioner of Revenue Services, 184 Conn. 380, 385, 439 A.2d 1012 (1981), citing 4 C. Vernier, American Family Laws (1936) § 268, p. 485; such a departure is called for in light of the profound ways in which the structure of the American family has changed. There is no question that the incidence of marriage dissolution, remarriage and the creation of stepparent-stepchild relationships has risen dramatically in the last few decades.
A recognition of the enduring affinity between stepparents and stepchildren would also be a realistic accommodation to the reality that in many situations children are not able to be adopted by their stepparents because they have noncustodial biological parents whose rights have not been terminated.4 Despite the absence of a formal adoption proceeding, many stepparent-stepchild relationships are as close or closer than biologic parent-child relationships. It has long been recognized that a stepparent and stepchild can develop a significant emotional relationship regardless of the biological or legal relationship between them.5
*593The law of Connecticut should move toward supporting and recognizing this relationship, through the protection of stepparent-stepchild relationships unless there is some specific exclusion of the stepparent or stepchild from the provisions of a statute, contract, or other vehicle being examined. In this case, where the underlying context is an underinsured motorist policy, the contractual language covers those persons related by blood, marriage or adoption. The plaintiff and the decedent are clearly related through the marriage of the plaintiff and the decedent’s father. In the absence of contractual language excluding from coverage persons related by marriage after the death of the person whose marriage initiated their relationship, there is no justifiable reason for the courts to find that the stepparent-stepchild relationship terminated by operation of law upon the death of the biological parent.6 Nor is there any reason to impose a test that requires a subjective examination of the physical and emotional ties surrounding the stepparent-stepchild relationship.
The majority holds that the affinal relationship between stepparent and stepchild “does not terminate automatically” leaving our state’s lower courts to engage in cumbersome, awkward, situational analysis of whether affinity continues beyond the termination of a marriage in any given case. A court should not be forced to decide how much contact, how much financial support, how many telephone calls, how many birthday cards, or how many conversations constitute the continuation of the stepparent-stepchild relationship. I would instead hold that once a stepchild, always a stepchild, in all contexts, regardless of how a marriage *594between the biological parent and stepparent has terminated, unless the statute, contract or other vehicle being examined provides otherwise.
Because I believe it is time for our law to recognize that once a stepchild, always a stepchild, regardless of the state of the marriage creating the step relationship, I cannot join in the reasoning of the majority in part II of the majority opinion.

 See Winchester v. Hinsdale, 12 Conn. 87 (1837) (judge is not disqualified from hearing suit involving party who was previously married to judge’s aunt); Wilson v. Connecticut, 6 Law Rptr. 452 (Conn. 1843) (stepfather does not commit incest by cohabiting with daughter of his deceased wife).


 Lavieri v. Commissioner of Revenue Services, 184 Conn. 380, 383, 439 A.2d 1012 (1981) (stepdaughter is still relative for purposes of inheritance tax, even though her mother had divorced and predeceased her stepfather from whom she was inheriting).


 See In re Bordeaux’s Estate, 37 Wash. 2d 561, 225 P.2d 433 (1950), for an in depth, scholarly, though dated, discussion of legal decisions relating to the existence of an affinal step relationship after the termination of the marriage that created that relationship.


 See S. Bysiewicz, “Steprelationships in Connecticut,” 60 Conn. B.J. 378, 382-83 n.4 (1986).


 J. Goldstein, A. Freud & A. Solnit, Beyond the Best Interests of the Child (1973) p. 19.


 Such a holding would also be inconsistent with the established principle that we should construe an insurance contract strictly against the insurance company. LaBonte v. Federal Mutual Ins. Co., 159 Conn. 252, 256, 268 A.2d 663 (1970).